                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

MICHAEL STEPHEN TROMBETTA,

               Plaintiff,

v.                                                  Case No: 2:17-cv-382-FtM-38CM

COMMISSIONER OF SOCIAL
SECURITY,

              Defendant.
                                          /

                                        ORDER1

       Before the Court is United States Magistrate Judge Carol Mirando's Report and

Recommendation, recommending that the Commissioner’s termination Michael Stephen

Trombetta’s disability benefits be affirmed under sentence four of 42 U.S.C. § 405(g).

(Doc. 24). No party has objected to the Report and Recommendation, and the period to

do so has lapsed. This matter is ripe for review.

       After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate judge's

report and recommendation. See 28 U.S.C. § 636(b)(1); see also Williams v. Wainwright,

681 F.2d 732 (11th Cir. 1982).      In the absence of specific objections, there is no



1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
requirement that a district judge review factual findings de novo, Garvey v. Vaughn, 993

F.2d 776, 779 n.9 (11th Cir. 1993), and the court may accept, reject, or modify, in whole

or in part, the findings and recommendations, 28 U.S.C. § 636(b)(1)(C). The district judge

reviews legal conclusions de novo, even in the absence of an objection. See Cooper-

Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994).

      After independently examining the file and on consideration of Judge Mirando’s

findings and recommendation, the Court accepts and adopts the Report and

Recommendation.

      Accordingly, it is now

      ORDERED:

      (1) United States Magistrate Judge Carol Mirando's Report and Recommendation

          (Doc. 24) is ACCEPTED AND ADOPTED and the findings incorporated herein.

      (2) The Commissioner of Social Security’s decision is AFFIRMED.

      (3) The Clerk of the Court is DIRECTED to terminate all pending motions and

          deadlines, enter judgment in favor of the Commissioner, and close the file.

      DONE and ORDERED in Fort Myers, Florida this 23rd day of January, 2019.




Copies: All Parties of Record




                                            2
